DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/27/2022 has been entered.
 
Allowable Subject Matter
Claims 1, 10-11, 14-15, 20-21, 24, 27, 33, 36, 44, 53, 59, and 66 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest the following as specifically called for in the claimed combination: 
A downhole tool for cutting and removing a wellbore casing comprising: 
a tool body; a cutting mechanism configured to cut the casing; a gripping mechanism comprising: a cone and at least one slip; the cone being circumferentially disposed about a section of the downhole tool and having a cone slope the at least one slip being arranged on the cone slope configured to engage a surface of the inside diameter of the casing by being pushed along the cone slope in a first direction while bearing against the cone to anchor the tool to the casing when operating the cutting mechanism and when removing the casing; wherein an angle of the cone slope is configured so that the gripping mechanism grips casing of a first and a second inside diameter; wherein the grip mechanism is resettable for positioning and gripping the casing of the first inside diameter at a first location and gripping the casing of the second inside diameter at a second location within the wellbore. 

The closest prior art references are as follows:
Morris (US 4969514) teaches a downhole tool for cutting and removing a wellbore casing comprising: 
a tool body (Morris comprising at least 12); 
a cutting mechanism (Morris 18) configured to cut the casing; 
a gripping mechanism (Morris comprising at least 22, 28) comprising: 
a cone (Morris comprising 22) and at least one slip (Morris 28); 
the cone being circumferentially disposed (Morris near 22) about a section (Morris near 26) of the downhole tool and having a cone slope (Morris near 22/29)
the at least one slip being arranged (Morris near 29, Fig. 2) on the cone slope configured to engage a surface (Morris 4:45-55) of the inside diameter of the casing when the tool is pulled, bearing against the cone to anchor the tool to the casing when operating the cutting mechanism and when removing the casing; 
wherein an angle (Morris 4:45-55) of the cone slope is configured so that the gripping mechanism grips casing of a first (Morris 4:45-55) and a second (Morris 4:45-55) inside diameter; but does not expressly state
the at least one slip being arranged on the cone slope configured to engage a surface of the inside diameter of the casing by being pushed along the cone slope in a first direction while bearing against the cone to anchor the tool to the casing when operating the cutting mechanism and when removing the casing; wherein the grip mechanism is resettable for positioning and gripping the casing of the first inside diameter at a first location and gripping the casing of the second inside diameter at a second location within the wellbore. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Carroll whose telephone number is (571)272-4808. The examiner can normally be reached M-F 2:00-10:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David Carroll/           Primary Examiner, Art Unit 3674